Citation Nr: 0823617	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-21 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1967 with subsequent service in the U.S. Army 
Reserve.

By a decision dated September 2005, the Board denied the 
appellant's claims. In a February 2007 Order, the United 
States Court of Appeals for Veterans Claims (the Court) 
granted a joint motion to vacate and remand by the parties 
(the veteran and the VA Secretary), vacating the Board's 
September 2005 decision and remanding the case to the Board 
for further development and readjudication. In its order, the 
Court noted that the veteran withdrew his appeal for 
entitlement to service connection for tinnitus. As such, the 
only issue before the Board was entitlement to service 
connection for hearing loss.

In an October 2007 decision, the Board remanded the hearing 
loss claim for further development concerning an unclear 
statement by an audiologist performing an April 2002 hearing 
aid evaluation for the veteran. The additional development 
has been completed, and the case is now ready for appellate 
review.   

By way of November 2007 correspondence, the veteran appears 
to be raising a service connection claim for tinnitus. Since 
this issue was the subject of a prior final decision on the 
merits in a September 2005 Board decision, it is now a claim 
for new and material evidence to reopen the service 
connection claim for tinnitus. This issue is REFERRED to the 
RO for appropriate action.   


FINDING OF FACT

A hearing loss disability is etiologically related to the 
veteran's active duty service. 





CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a hearing loss disability have been met.  38 U.S.C.A. 
§§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The veteran contends that his current hearing loss disability 
is etiologically related to in-service noise exposure. Since 
the competent medical evidence affirms that the veteran's 
hearing loss is related to his in-service noise exposure, the 
Board grants the veteran's claim for service connection for 
bilateral hearing loss.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred 
in service alone is not enough; there must be a chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records do not reflect any 
complaints or diagnoses of hearing loss. However, the absence 
of in-service evidence of hearing loss is not fatal to a 
claim for service connection. See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Competent evidence of a current 
hearing loss disability as defined by 38 C.F.R. § 3.385 and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss. See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993). Moreover, certain chronic disabilities, 
such as organic diseases of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007). In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability. In the instant 
case, there is no evidence that the veteran's hearing loss 
was manifested within a year of his active duty service. 
Thus, the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 
are inapplicable.

In his April 2002 claim, the veteran alleged he had noise 
exposure from "loud gunfire and engine noise" during active 
duty service. The veteran is competent to report in service 
noise exposure. Charles v. Principi, 16 Vet. App. 370 (2002). 
The veteran's DD 214 shows that he served as an engine 
powertrain specialist during active military duty. The 
veteran's allegations of noise exposure presents competent 
evidence to establish an in-service event. 38 U.S.C.A. § 
5107(b) (West 2002); See Charles, 16 Vet. App. at 374.

An April 2002 VA audiology report shows that the veteran had 
hearing loss as defined by VA. See 38 C.F.R. § 4.85 (2007). 
The examiner diagnosed the veteran with "bilateral 
sensorineural hearing loss" and advised the veteran to file a 
service connection claim based upon the veteran's reports of 
in-service noise exposure. However, the audiologist made no 
other comment regarding the cause of the veteran's hearing 
loss, and it is unclear whether the examiner was (1) 
expressing an opinion that the veteran's hearing loss was 
related to active service, and/or (2) whether the examiner 
was advising the veteran that if the veteran believed that 
hearing loss was related to active military service, the 
veteran should file a formal claim for service connection. 
Because of the uncertainty surrounding the audiologist's 
statement, the Board remanded the issue for either 
clarification by the examiner about the statement or if the 
examiner was unavailable, another medical opinion concerning 
the likely etiology of the veteran's current hearing loss.  

The audiologist making the April 2002 statement has not been 
located for additional clarification of his statement. 
However, the Appeal Management Center (AMC) obtained another 
audiologist's opinion in an November 2007 VA examination 
report. In that report, R.H., Audiologist reviewed the claims 
file and opined that it is more likely than not that the 
extensive amount of noise exposure the veteran incurred as a 
powertrain specialist started his hearing loss.   

The VA medical examiner's opinion is premised on the 
veteran's competent (and presumed-to-be credible account 
which was not otherwise contradicted by the record), and 
there is no evidence against the claim, either factual or 
medical. As to the latter, it is well-settled law that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 
517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). The record contains competent medical 
evidence suggesting that the veteran's hearing loss began as 
a result of in-service noise exposure, competent medical 
evidence of a current hearing disability, and credible 
evidence of in-service noise exposure. Thus, the criteria for 
the establishment of service connection are met, and the 
service connection claim will be granted.     


ORDER

Service connection for hearing loss is granted.  




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


